Case 2:20-cr-00316-RJC Document1 Filed 10/15/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA ~
v. -| Criminal No. Zp -3/ Lb

YURIY SERGEYEVICH ANDRIENKO [UNDER SEAL]
SERGEY VLADIMIROVICH DETISTOV
PAVEL VALERYEVICH FROLOV ce bt a hey

rHLeEL

 

ANATOLIY SERGEYEVICH KOVALEV
ARTEM VALERYEVICH OCHICHENKO Q
PETR NIKOLAYEVICH PLISKIN OCT 75.2026

 

CLERK US,
MOTION TO SEAL INDICTMENT est. DIST OF PENNSYLVANIA

AND ARREST WARRANTS

 

AND NOW comes the United States of America, by its attorneys, Scott W. Brady,
United States Attorney for the Western District of Pennsylvania, and Jessica Lieber Smolar,
Assistant United States Attorney for said District and, pursuant to Rules 6(e)(4) and 6(e)(6) of the
Federal Rules of Criminal Procedure, respectfully moves the Court to issue an Order sealing the
Indictment returned in this case, and the Arrest Warrants issued pursuant to said Indictment. In
further support of this Motion, the United States avers as follows:

1. The United States has presented an indictment to the grand jury now in
session in the City of Pittsburgh, Pennsylvania. |

2. The aforesaid Indictment charges the above-named defendants with
violating Title 18, United States Code, Sections 371, 3559(g)(1), 1349, 1343, 1030(a)(5)(A),
1030(c)(4)(B), 1028A(a)(1), 1028A(b), 1028A(c)(4) and 2.

3. The Indictment has been returned by the grand jury to this Honorable Court, |
and Arrest Warrants have been requested by the government.

4. The United States deems it prudent, in the interest of justice and integral to
Case 2:20-cr-00316-RJC Document 1 Filed 10/15/20 Page 2 of 2

the integrity of the grand jury process that the Indictment returned by the grand jury and Arrest
Warrants issued thereby, together with this Motion and Order to Seal, be sealed until further Order
of Court to ensure that the arrest of the defendants not be compromised and that the secrecy of
the grand jury proceedings be maintained to prevent disclosure of matters occurring before the
grand jury. |
WHEREFORE, the United States of America respectfully requests that the Court
issue an Order sealing the Indictment in this case, and the Arrest Warrants issued thereby, together
with this Motion and Order, until further Order of Court.

Respectfully submitted,

SCOTT W. BRADY
United States Attorney

By: _s/Jessica Lieber Smolar
JESSICA LIEBER SMOLAR
Assistant U.S. Attorney
PA ID No. 65406

 
